PER CURIAM:
These consolidated Medicare cases all concern the same issues of provider reimbursement for provider services under Part A of the Medicare program, 42 U.S.C. §§ 1395 et seq. The years are 1967, 1968, and 1969. After the filing of these suits, plaintiffs exhausted their administrative remedies. Following a hearing, the hearing officer of the Blue Cross Association, the intermediary’s agent, decided adversely to the providers. Appeal was timely taken to the Secretary of the Department of Health and Human Services. Through a hearing officer of the Health Care Financing Administration, the Secretary affirmed (on August 25, 1980) the Blue Cross Association’s decision. Both parties have now moved for summary judgment. Plaintiffs ask us to overturn that final administrative decision of the Secretary. Defendant requests that we sustain the Secretary.
We hold that the Secretarial decision of August 25, 1980, was correct and cannot be upset. Nothing need be added to that decision. Insofar as factual findings are involved the Secretary’s decision is sustained by substantial support in the record as a whole; the Secretary was correct in deciding all material issues of law; and the Secretary’s decision was neither arbitrary nor capricious.
*640For the reasons stated in the Secretarial decisipn, we grant defendant’s motion for summary judgment, deny plaintiffs’ motion, and dismiss the petitions.